Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For the driver, the corresponding structure is the driver 28, 128, including the embodiments discussed in Paras. [0037] and [0056].  For the springback assembly, the corresponding structure is the springback assembly 34, 134, including the embodiments discussed in Paras. [0040] and [0058]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “wherein a portion of the workpiece which is to be bent is straight prior to bending by the bender” which renders the claim indefinite because it is not clear if the bender is configured to bend such a workpiece or if the workpiece is being recited as a separate feature of the bender.  For the purposes of examination, this phrase will be interpreted as a bender configured to bend a workpiece having at least one straight portion prior to bending.  Claims 2-12 depend from claim 1 and fail to clarify the indefinite language.
 Regarding claim 13, the claim recites “wherein the workpiece gripped by a gripping member provided on the bending shoe proximate to a leading end of the bending shoe” and “wherein the workpiece is gripped by a gripping member on the bending shoe” which renders the claim indefinite because it is not clear if the gripping member is part of the bending shoe or is a separate component that is provided on the bending shoe.  For the purposes of examination, the gripping member will be interpreted as a separate component from the bending shoe.  It is also noted that there is a typo in the claim because the term “is” is missing between “workpiece” and “gripped” in the phrase “wherein the workpiece gripped by a gripping member.”  Claims 14-20 depend from claim 13 and fail to clarify the indefinite language.
Regarding claim 15, the claim recites “the new bend angle is calculated by calculating a difference between the actual bend angle and the bend angle at which the workpiece is bent after the workpiece springs back to provide an expected amount of springback, and adding the expected amount of springback and the target bend angle” which renders the claim indefinite because it is not clear if the adding step is part of calculating the new bend angle or if calculating the new bend angle only involves 
Regarding claim 17, the claim recites “the new bend angle is calculated by calculating a difference between the actual bend angle and the target bend angle to provide an expected amount of springback, and adding the expected amount of springback and the target bend angle” which renders the claim indefinite because it is not clear if the adding step is part of calculating the new bend angle, as discussed above in the similar limitation in claim 15.  For the purposes of examination, this phrase will be interpreted as the new bend angle including the adding step.  Claim 18 depends from claim 17 and fails to clarify the indefinite language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De 10 2011 006 101 A1 to Wolf.
Regarding claim 1, Wolf teaches a bender configured to bend a workpiece in a bending operation (Abstract, Figs. 1-5), wherein a portion of the workpiece which is to be bent is straight prior to bending by the bender (Fig. 1 shows the straight workpiece 118), the bender comprising: 
a frame (Figs. 1-5; Para. [0044]; the specification states that the bending apparatus is positioned on a frame); 
a bending shoe assembly 120, 140 rotatably mounted on the frame (Figs. 1-5; Para. [0052]), the bending shoe assembly including a bending shoe 140 having a groove therein into which the workpiece can be seated during the bending operation (Figs. 1-5 show the workpiece being placed into the groove of shoe 140) and a gripping member 120 mounted on the bending shoe and configured to grip the workpiece during the bending operation (Figs. 1-5; Paras. [0052], [0057], [0058], and [0060]); 
a control system 180 including a processor (Para. [0048]; the control device 180 includes a central processing unit); 
a driver in communication with the control system 180 and configured to provide rotational force to the bending shoe assembly to rotate the bending shoe assembly relative to the frame (Figs. 1-5; Paras. [0048]-[0049]; the control system 180 is in communication with the drives that control the movement of the bending pieces); and 
a springback assembly 128 in communication with the control system 180 and configured to provide information to the control system regarding information on a bend affected to the workpiece (Figs. 1-5; Paras. [0049], [0061] and [0065]; a sensor 128, i.e., a rotary encoder, communicates with the control system 180 to provide information on the bend of the workpiece).
Regarding claim 2, Wolf teaches the bender of claim 1, wherein the springback assembly 128 comprises at least one sensor in communication with the control system (Figs. 1-5; Paras. [0049], [0061] 
Regarding claim 4, Wolf teaches the bender of claim 2 (Figs. 1-5), wherein the sensor 128 provides information regarding rotational positions of the workpiece around a workpiece axis extending between opposite ends of the workpiece (Figs. 1-5; Paras. [0048]-[0049] and [0061])); and a user interface 190 is coupled to the control system and is configured to display information to an operator regarding the rotational positions of the workpiece around the workpiece axis (Figs. 1-5; Paras. [0048]-[0049]; the display is an LCD that is capable of showing the information regarding the rotational positions of the workpiece).
Regarding claim 7, Wolf teaches the bender of claim 1 (Figs. 1-5), wherein the driver is one of an electric motor and a hydraulically actuated ram (Para. [0049]).
Regarding claim 10, Wolf teaches the bender of claim 1 (Figs. 1-5), wherein the processor of the control system is configured to carry out the steps of: 
commanding the bending shoe to rotate in a first direction to bend a workpiece gripped by a gripping member on the bending shoe to a target bend angle of between 0 degrees and 95 degrees around the bending shoe (Figs. 1-3; Paras. [0052],[0053] and [0066]; the bending operation begins by rotating in a first direction 127 with a target angle of 90 degrees), 
commanding the bending shoe to stop rotation of the bending shoe when the target bend angle is reached (Figs. 3-4; Paras. [0056]-[0057]), 
commanding the bending shoe and the gripping member to rotate in a second direction which is opposite to the first direction (Fig. 4; Paras. [0056]-[0057]; the bending assembly is rotated in the opposite direction 123 after the target bend angle is reached), 
determining a bend angle at which the workpiece is bent after the workpiece springs back, calculating a new bend angle at which the workpiece is to be bent (Paras. [0061]-[0066]; after the second bending operation, the angle is measured after springback has occurred), and 
commanding the bending shoe and the gripping member to rotate in the first direction to bend the workpiece to the new bend angle (Figs. 4-5; Para. [0060]; the workpiece is bent again in the first direction after calculating the springback, as shown in Fig. 5).
Regarding claim 11, Wolf teaches the bender of claim 1 (Figs. 1-5), wherein the processor of the control system is configured to carry out the step of: 
calculating an actual bend angle when the rotation of the bending shoe is stopped (Paras. [0061]-[0066]; after the second bending operation, the angle is measured after springback has occurred), and wherein the new bend angle is calculated by the processor calculating a difference between the actual bend angle and the bend angle at which the workpiece is bent after the workpiece springs back to provide an expected amount of springback, and adding the expected amount of springback and the target bend angle (Paras. [0061]-[0066]; the new bend angle is calculated by getting the spring back from the difference between the actual bend angle and the bend angle the workpiece is bent after the springback, and adding these to achieve a new bend angle).
Regarding claim 12, Wolf teaches the bender of claim 1 (Figs. 1-5), wherein the processor of the control system is configured to carry out the step of: 
calculating an actual bend angle when the rotation of the bending shoe is stopped (Paras. [0061]-[0066]; after the second bending operation, the angle is measured after springback has occurred), and wherein the new bend angle is calculated by the processor calculating a difference between the actual bend angle and the target bend angle to provide an expected amount of springback, and adding the expected amount of springback and the target bend angle (Paras. [0061]-[0066]; the new 
Regarding claim 13, Wolf teaches a method of operating a bender which is configured to bend a workpiece in a bending operation (Figs. 1-5), wherein a portion of the workpiece which is to be bent is straight prior to bending by the bender (Fig. 1 shows the straight workpiece), the method comprising: 
bending a workpiece to a target bend angle of between 0 degrees and 95 degrees around a bending shoe 140 by rotating a bending shoe in a first direction (Figs. 1-3; Paras. [0052],[0053] and [0066]; the bending operation begins by rotating in a first direction 127 with a target angle of 90 degrees), wherein the workpiece gripped by a gripping member 120 provided on the bending shoe 140 proximate to a leading end of the bending shoe (Figs. 1-5); 
stopping the rotation of the bending shoe when the target bend angle is reached (Figs. 3-4; Paras. [0056]-[0057]); 
rotating the bending shoe in a second direction which is opposite to the first direction, wherein the workpiece is continued to be gripped by the gripping member (Fig. 4; Paras. [0056]-[0057]; the bending assembly is rotated in the opposite direction 123 after the target bend angle is reached); 
measuring a bend angle at which the workpiece is bent after the workpiece springs back (Paras. [0061]-[0066]; after the second bending operation, the angle is measured after springback has occurred); 
calculating a new bend angle at which the workpiece is to be bent (Paras. [0061]-[0066]; after the second bending operation, a new bend angle is calculated); 
bending the workpiece to the new bend angle around the bending shoe by rotating the bending shoe in the first direction, wherein the workpiece gripped by a gripping member on the bending shoe (Figs. 4-5; Para. [0060]; the workpiece is bent again in the first direction after calculating the springback, as shown in Fig. 5); and 
stopping the rotation of the bending shoe when the new bend angle is reached (Figs. 4-5; Para. [0060]; the operation ends after the third bending process).
Regarding claim 15, Wolf teaches the method of claim 13 (Figs. 1-5), wherein an actual bend angle is calculated when the rotation of the bending shoe is stopped (Figs. 3-4; Paras. [0056]-[0057]); and wherein the new bend angle is calculated by calculating a difference between the actual bend angle and the bend angle at which the workpiece is bent after the workpiece springs back to provide an expected amount of springback, and adding the expected amount of springback and the target bend angle (Paras. [0061]-[0066]; the new bend angle is calculated by getting the springback from the difference between the actual bend angle and the bend angle the workpiece is bent after the springback, and adding these to achieve a new bend angle).
Regarding claim 16, Wolf teaches the method claim 15 (Figs. 1-5), further comprising adding a factor calculated based on a percentage of the amount of the springback angle (Para. [0066] discusses using a factor calculated based on an amount of springback).
Regarding claim 17, Wolf teaches the method of claim 13 (Figs. 1-5), wherein an actual bend angle is calculated when the rotation of the bending shoe is stopped (Figs. 3-4; Paras. [0056]-[0057]); and wherein the new bend angle is calculated by calculating a difference between the actual bend angle and the target bend angle to provide an expected amount of springback, and adding the expected amount of springback and the target bend angle (Paras. [0061]-[0066]; the new bend angle is calculated with a difference between the target bend and the actual bend to get the springback, and then adding the springback and the target bend angle).
Regarding claim 18
Regarding claim 19, Wolf teaches the method of claim 13 (Figs. 1-5), wherein after the rotation of the bending shoe is stopped when the new bend angle is reached, further comprising: rotating the bending shoe in the second direction (Para. [0065]; the bending shoe is released after the re-bend operation, i.e., is rotated in the second direction); rotating the workpiece around a workpiece axis (Para. [0065]; releasing the bending shoe in the second direction will result in the workpiece being rotated about the axis); and measuring a rotational position of the workpiece as the workpiece is being rotating around the workpiece axis (Para. [0065]; the angle is measured after the release of the bending shoe).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of US 6,980,880 B1 to Ramsey.
Regarding claim 3, Wolf teaches the bender of claim 2 (Figs. 1-5). 
However, Wolf fails to explicitly teach the at least one sensor is one of an accelerometer or a gyroscope.
Ramsey teaches a bender (Figs. 1-2) including at least one sensor 26 that is an accelerometer or a gyroscope (Figs. 1-2; Col. 5, Lns. 10-27).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bender of Wolf to include the bend determining device of Ramsey so that the bender includes an additional sensor that will allow the system to determine the position and accuracy of bends 
Regarding claim 5, Wolf teaches the bender of claim 4 (Figs. 1-5). 
However, Wolf fails to explicitly teach the sensor is one of an accelerometer or a gyroscope.
Ramsey teaches a bender (Figs. 1-2) including at least one sensor 26 that is an accelerometer or a gyroscope (Figs. 1-2; Col. 5, Lns. 10-27).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bender of Wolf to include the bend determining device of Ramsey so that the bender includes an additional sensor that will allow the system to determine the position and accuracy of bends when multiple bends are being performed on the workpiece (Ramsey, Col. 2, Ln. 55 through Col. 3, Ln. 2 and Col. 4, Lns. 17-26).
Regarding claim 14, Wolf teaches the method of claim 13 (Figs. 1-5). 
Wolf fails to explicitly teach the bend angles are measured by using a sensor comprised of one of an accelerometer and a gyroscope mounted on the workpiece, wherein the sensor is forward of the leading end of the bending shoe and is moved during bending.
Ramsey teaches a bender (Figs. 1-2) wherein the bend angles are measured by using a sensor 26 comprised of one of an accelerometer and a gyroscope mounted on the workpiece, wherein the sensor is forward of the leading end of the bending shoe and is moved during bending (Figs. 1-2; Col. 5, Lns. 10-27; Figs. 1-2 show that the bend determining device 26 is positioned on the workpiece forward of the leading end of the bending shoe and moves during bending).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bender of Wolf to include the bend determining device of Ramsey so that the bender includes an additional sensor that will allow the system to determine the position and accuracy of bends 
Regarding claim 20, Wolf teaches the method of claim 19 (Figs. 1-5). 
Wolf fails to explicitly teach the displaying the rotational position of the workpiece on a display as the workpiece is being rotated around the workpiece axis.  Wolf teaches a display 190 (Figs. 1-5; Paras. [0048]-[0049]), but is silent regarding the information provided on the display.
Ramsey teaches a method for bending (Figs 1-2) including displaying the rotational position of the workpiece on a display 46 as the workpiece is being rotated around the workpiece axis (Col. 7, Lns. 8-17).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Wolf to include the step of displaying rotation information on the display as taught by Ramsey so that a user is aware of the operation being performed and may make a necessary adjustments with the information provided.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of US 2016/0354823 A1 to Nozu.
Regarding claim 6, Wolf teaches the bender of claim 1 (Figs. 1-5). 
Wolf fails to explicitly teach the springback assembly comprises a load cell formed as part of the gripping member.
Nozu teaches a bender (Abstract, Fig. 1) including a load cell formed as part of the gripping member (Para. [0104]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify bender of Wolf to include the load cell on the gripping member as taught by Nozu so that the pressure being applied by the bender may be measured and loads that may lead to breaking or buckling of the workpiece can be avoided (Nozu, Para. [0104]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of US 2017/0095850 A1 to McNurlin in further view of US 5,050,089 to Stelson.
Regarding claim 8, Wolf teaches the bender of claim 1 (Figs. 1-5). 
Wolf fails to teach the bender further comprising: a first sprocket attached to the bending shoe by pegs affixed to the bending shoe and which extend through clearance holes through the first sprocket; a second sprocket rotatably mounted to the frame; a chain surrounding the first and second sprockets; and wherein the springback assembly comprises a tension measurement device mounted on the chain and is in communication with the control system, the tension measurement device configured to measure tension in the chain.  
McNurlin teaches a bender (Fig. 1; Abstract), comprising 
a first sprocket attached to the bending shoe by pegs affixed to the bending shoe and which extend through clearance holes through the first sprocket (Para. [0025]; Fig. 6 shows the first sprocket with pegs extending into clearance holes); 
a second sprocket rotatably mounted to the frame (Para. [0025]; Fig. 6 shows the second sprocket mounted to a frame); and 
a chain 610 surrounding the first and second sprockets (Para. [0025]; Fig. 6). 
It would have been obvious to substitute the drive conversion mechanism of Wolf with the sprocket and chain conversion mechanism of McNurlin as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of moving the bending components.
Stelson teaches a bender (Abstract) including a sprocket 31 and a chain 32, and further comprising a tension measurement device 40 mounted on the chain 32 and is in communication with the control system, the tension measurement device configured to measure tension in the chain (Fig. 1; Col. 3, Lns. 14-43).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify bender of Wolf to include the tension measurement device on the chain as taught by Stelson so that the bending moment of the die may be monitored to be used in conjunction with the other sensing devices to obtain accurate bending measurements (Stelson, Abstract).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of McNurlin in further view of US 2016/0325940 to Rimmington.
Regarding claim 9, Wolf teaches the bender of claim 1 (Figs. 1-5).  
Wolf fails to explicitly teach a sprocket attached to the bending shoe by pegs affixed to the bending shoe and which extend through clearance holes through the sprocket; and wherein the springback assembly comprises a radial load cell placed around one or more of the clearance holes in the sprocket.
Wolf teaches that motors drive the bending mechanisms, but is silent regarding the mechanisms that convert the driver movements to the rotation of the bending mechanism.
McNurlin teaches a bender (Fig. 1; Abstract), comprising a sprocket attached to the bending shoe by pegs affixed to the bending shoe and which extend through clearance holes through the sprocket (Para. [0025]; Fig. 6 shows the first sprocket with pegs extending into clearance holes); 
It would have been obvious to substitute the drive conversion mechanism of Wolf with the sprocket drive conversion mechanism of McNurlin as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of moving the bending components.
Rimmington teaches a system that uses sprockets to convert a drive mechanism to a rotary movement (Abstract, Figs. 3-4) including a radial load cell 415 placed around one or more of the clearance holes 410 in the sprocket (Fig. 4; Paras. [0025] and [0027]; the load cell 415 is placed on a shaft 410 through a clearance hole in the sprocket).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bender of Wolf to include the radial load cells on a sprocket as taught by Rimmington so that the load on the sprockets can be monitored so they do not reach a level in which the sprockets are damaged (Rimmington, Para. [0031]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2018/202612 A1 teaches a method of bending a workpiece including a first bending operation in a first direction (Fig. 4B), a second bending operation in which the bender is moved in a reverse direction (Fig. 4C), measuring the springback after the bender is moved in the second direction, and then a third bending operation to bend the workpiece in the first direction again to a new bend angle (Fig. 4D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725